From Sampson.
The defendant claimed title under a grant from the State, which issued in 1800, about two years before the commencement of this suit. The fact that the lands were ascertained and identified under known and visible lines or boundaries was admitted, for the purpose of getting the opinion of the court upon the main questions in the case, which were:
1. Whether a constructive possession of the lands for more than twenty-one years, under the sheriff's deed aforesaid, will, under the act of 1791, ch. 15, bar the entry of any person under the State; it being admitted that as to so much of the lands covered by the said deed as is claimed in this suit the lessors of the plaintiff and those under whom they claim have not had twenty-one years' actual possession.
2. Whether, if a constructive possession be not sufficient to bar the right of entry, the actual possession for twenty-one years of divers different parts of the lands covered by the sheriff's *Page 280 
deed, by purchasers from Sampson, shall avail him and those claiming under him, as to the parts not sold and actually possessed.
Upon the trial of this case in the Superior Court the jury found a verdict for the defendant under the charge of the court, and a rule for a new trial being obtained, the same was sent to this Court.
Laws 1791, chapter 15, declares, "That (416) where any person or persons, or the person or persons under whom he, she or they claim, shall have been or shall continue to be in possession of any lands, tenements or hereditaments whatsoever, under titles derived from sales made either by creditors, executors or administrators of any person deceased, or by husbands and their wives, or by indorsement of patents, or other colorable title, for the space of twenty-one years, all such possessions of lands, tenements or hereditaments under such title shall be and they are hereby ratified, confirmed and declared to be a legal and good bar against the entry of any person or persons under the right or claim of the State, to all intents and purposes whatsoever, any former act, law or usage to the contrary in anywise notwithstanding: Provided, nevertheless, that the possession so set up shall have been ascertained and identified under known and visible boundaries or lines." Before this act, no possession, however long and however well ascertained and identified under known and visible lines or boundaries, could have ripened into a title against the State. Where the title was out of the State, and in an individual, the act of 1715 had declared that an adverse possession for seven years should bar the right of entry under such title. The obvious policy of the act of 1791 was to favor persons who tookactual possession of lands under known and visible boundaries, and remained in such possession for twenty-one years. It certainly could not have been the intention of the Legislature to confirm the titles of those who claimed lands under some one or other of the titles mentioned in the act, and who had been only constructively, not actually, possessed of the lands for twenty-one years.
As to the second question made in this case, it is to be observed that when Sampson sold a part of the lands covered by the sheriff's deed to him, and the purchaser took actual possession of such part, that possession extended to the limits (417) of the lands so purchased, and no further. The purchaser had no more right to the possession of the residue of the lands (the title to which still remained in Sampson) *Page 281 
than Sampson had to the possession of the land he had sold. They were two distinct tracts, held by different persons, in different rights. It is not like the case of one person holding possession on behalf of and under the title of another. If the person had not purchased, but taken possession of a part of the tract in the name of the whole, for and on behalf of Sampson, and by his permission, that would have been Sampson's possession. The rule for a new trial must be discharged.